Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference numbers in relation to the parts of applicant’s device as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Incorporation by Reference
The attempt to incorporate subject matter into this application by reference in paragraph [0002] to “29703107” is ineffective because “incorporate” and/or “reference” have been omitted, see 37 CFR 1.57(c)(1); the reference document is not clearly identified as required by 37 CFR 1.57(c)(2)).  Furthermore, it is not clear whether this document “29703107” is a foreign document or a US document. 
The disclosure is objected to because of the following informalities: there’s no brief description of the drawings.  Further it is inappropriate to place drawings within the description in paragraph [0002].    
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamel et al (US Patent no. 8,712,721).  Hamel discloses a mounting bracket (stand assembly of 4, 6, 8 and 30, figure 3) for supporting multiple electronic viewing device, wherein an electronic viewing device (blue tooth device 26, figure 3) gets mounted to the bracket on the first surface (upper horizontal platform figure 3), a different electronic viewing device (CPU 28) gets mounted to the bracket on the second surface (on clamp arm figure 3), . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The remaining cited art of record further demonstrate mounting brackets of interest.
Information to Pro Se Inventors Regarding responses to Office Actions


INTRODUCTION
	An examination of this application reveals that applicant may be unfamiliar with patent prosecuting procedure.  While an inventor may prosecute the application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.
	Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application.  The value of a patent is largely dependent upon skillful preparation and prosecution.  Although the services of a registered patent attorney or agent is advised, the Office cannot aid in selecting an attorney or agent.   37 C.F.R. § 1.31; M.P.E.P. § 401.  However, Applicant is encouraged to peruse the publication entitled "Attorneys and Agents Registered to Practice Before the U.S. Patent and Trademark Office."  This publication is for sale by the Superintendent of Documents, U.S. Government Printing Office, Washington, D.C.  20402.

DISCUSSION
	The following discussion provides general information for Applicant's benefit regarding an applicant's response, new matter, the period for response, and the certificate of mailing.

			I.  Response by Applicant
	The applicant MUST respond to every ground of rejection and objection made in an Office action.  37 C.F.R. § 1.111.  The applicant will generally present arguments that the examiner's rejections or objections were made in error; or amend the specification, drawings, and/or claims to overcome the rejection or objection.  Amendments to the application may not introduce new matter.  37 C.F.R. § 1.118.
	Unless the Office explicitly requests the return of a paper, all papers mailed to the applicant are intended to be kept by the applicant for his own records.  The response must be signed by ALL applicants.  37 C.F.R. § 1.33.  The response must be identified by the Serial Number of the Application, the Art Unit, and the name of the examiner.  An example follows:

Appl. No. :	XX/YYY,YYY
Applicant :	James Q. Inventor
Filed:	            April 19, 2003
Title :	           Bucket with Handle
Art Unit:	3632
Examiner::	John Doe
			
                                    A. Arguments
	Should the applicant disagree with the examiner's position, the applicant should distinctly and specifically point out the supposed errors in the examiner's action with arguments under the heading "Remarks" in the response.  37 C.F.R. § 1.111.  In addition, the applicant must discuss the references cited by the examiner that explain how the claims avoid the references or patentably distinguish from them.  Id.  

B.  Amendments to the Specification
	

An amendment to the specification should appear as follows:
	Please replace the paragraph beginning at page 5, line 15, with the following rewritten 
     paragraph:

I -In the construction of the bucket of this invention, various materials have been selected which offer a number of diverse properties and allow for varied functions of the article.  For caustic solutions, the bucket can be made of a durable plastic material.  Where an aesthetic appeal is desired, the bucket can be any 

 Please add the following new paragraph after the paragraph ending on line 20 of page 6:

-- An optional feature of the articles of the invention is the addition of a tetrafluoroethylene coating to the bucket to provide protection from any contents which might be caustic.  The coating can be provided to the surface during the manufacturing process or can be added in a later step.--

				C.  Amendments to the Claims
	An amendment to the claim may remove a rejection or objection. This listing of claims will replace all prior versions, and listings, of claims in the application:


Listing of Claims:

Claims 1-4 (canceled)

Claim 5 (original):  A bucket with a black handle.

Claim 6 (original):  A bucket of claim 5 wherein the handle is metal.

Claim 7 (withdrawn)

Claim 8 (currently amended):  A bucket made of green plastic.

Claim 9 (previously amended):  A bucket made of aluminum-coated galvanized metal.



Claim 11 (new):  A plastic bucket having a blue handle.


				
D.  Drawing Corrections
	Finally, correction of the drawings may remove a rejection or objection.  Changes to the drawings are submitted as proposed drawing corrections and can be made only with permission of the Office.  37 C.F.R. § 1.123.  Proposed drawing corrections should be filed with the response, but should be a separate paper.  M.P.E.P. § 608.02(r).  The proposed corrections should appear in red ink in the drawings.  M.P.E.P. § 608.02(v).  

			II.  New Matter
	As previously mentioned, no amendment to the specification, claims, or drawings may introduce new matter.   37 C.F.R. § 1.118.  "New matter" constitutes any material which meets the following criteria:
	(1)	It is added to the disclosure (either the specification, the claims, or the drawings) after the filing date of the application, and
	(2)	It contains new information which is neither included nor implied in the original version of the disclosure.  This includes the addition of physical
		properties, new uses, etc.
See M.P.E.P. § 706.03(o).  For example, in the amendment to the claim discussed above, the new limitation of "four legs" would not constitute new matter if the specification or drawings originally described the inclusion of four legs on the chair.

			III.  Period For Response

	Currently, the Office allows the time period for response to be extended past the shortened statutory period up to a maximum of 6 months (called the maximum 6 month statutory period).  In order to extend the period of response past the shortened statutory period, a request for an extension of time and payment of the appropriate fee is required.  37 C.F.R. § 1.136.  The request must state that it is for "an extension of the period for response under 37 C.F.R. § 1.136(a)."  The following table lists the required fees for extensions of the shortened statutory period:
Months Past Response Date
Fee Due (Small / Large Entity)
Response within Time Allowed
None / None
1
$55 /      $110
2
$205 /    $410
3
$465 /    $930
4
$725/    $1,450
5
$985/     $1,970


	It is important to note that no extension of time is permitted that extends the period for response past the maximum 6 month statutory period.  Responses received after the maximum 6 month statutory period will be held abandoned.  37 C.F.R. § 1.135.

Example 1:
	A complete response is filed four months and one day after the mailing date of an Office action.  The Office action sets a 3 month shortened statutory period for response.  The response must be accompanied by a fee in the amount of $205 (for a small entity); $410 for a large entity) for a 2 month extension of time.  The response must also contain a statement requesting "an extension of the period for response under 37 C.F.R. § 1.136(a)."
Example 2:
	A complete response is filed five months and one day after the mailing date of an Office action.  The Office action sets a 2 month shortened statutory period for response.  The response must be accompanied by a fee in the amount of $725 (for a small entity); $1,450 for a large entity) for a 4 month extension of time.  The response must also contain a statement requesting "an extension of the period for response under 37 C.F.R. § 1.136(a)."
Example 3:
	A complete response is filed six months and one day after the mailing date of an Office action.  The Office action sets a 3 month shortened statutory period for response.  The response is held abandoned even if accompanied by a fee and a request for an extension of time.  Remember, extensions of time may not be used to extend the period for response past the maximum 6 month statutory period.  37 C.F.R. § 1.135.

IV.  Certificate of Mailing
	To ensure that the Applicant's response is considered timely filed, it is advisable to include a "Certificate of Mailing" on at least one page of the response.  See  37 C.F.R. § 1.8.  This "Certificate" should consist of the following statement:
	I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to:  
Commissioner for Patents

Alexandria, VA 22313-1450

Applicant signature
Date 

CONCLUSION AND CAVEAT
	The above discussion is not intended to be an exhaustive list of all the topics that may be relevant to this particular Application.  The information was provided to familiarize Applicant with the portions of a response that have historically caused problems for pro se inventors.
	Furthermore, even if Applicant's response is in accordance with the information provided above, there is no guarantee that every requirement of the patent laws (35 U.S.C. §§ 1-376), patent rules (37 C.F.R. §§ 1.1-150.6), and Patent Office policy (M.P.E.P. §§ 101-2591) has been met.  The adequacy of a response is determined on a case-by-case basis.  See 37 C.F.R. § 1.111; M.P.E.P. § 714.02.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc